 
 
I 
108th CONGRESS
2d Session
H. R. 5188 
IN THE HOUSE OF REPRESENTATIVES 
 
September 30, 2004 
Mr. Blunt introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To respond to the illegal production, distribution, and use of methamphetamines in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Combat Meth Act. 
IGrant program for combating methamphetamine repeat offenders 
101.Grant program for combating methamphetamine repeat offender 
(a)Grant programThe Attorney General shall carry out a program to provide grants to qualified States for combating the problem of methamphetamine abuse with a specific focus on the prosecution of repeat offenders. 
(b)Qualified stateFor purposes of this section, the term qualified State means a State that— 
(1)as reported by the National Clandestine Laboratory Database, had more than 200 methamphetamine lab seizures in 2003; and 
(2)has a law that provides that possession and/or distribution of 5 grams or more of methamphetamine, its salts, isomers, or salts of its isomers, or 50 grams or more of a mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers, qualifies for a mandatory minimum sentence without the possibility of probation or parole of 5 to 40 years for a first offense, 10 years to life for a second offense, and life for a third offense. 
(c)Distribution of grant amountsThe Attorney General shall distribute grants authorized under subsection (a) to 2 States. 
(d)AdministrationThe Attorney General shall prescribe requirements, including application requirements, for grants under the program under subsection (a). 
(e)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated $10,000,000 for fiscal years 2005 and 2006 to carry out this section. 
(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations in paragraph (1) shall remain available until expended. 
IIEnforcement 
201.Authorization of appropriations relating to COPS grants 
(a)In generalIn addition to any other funds authorized to be appropriated for fiscal year 2005 for grants under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.), known as the COPS program, there is authorized to be appropriated $20,000,000 for such purpose to provide training to State and local prosecutors and law enforcement agents for investigation and prosecution of methamphetamine offenses. 
(b)Rural Set-AsideOf amounts made available pursuant to subsection (a), $5,000,000 shall be available only for prosecutors and law enforcement agents for rural communities. 
(c)DEA reimbursementOf amounts made available pursuant to subsection (a), $2,000,000 shall be available only to reimburse the Drug Enforcement Administration for existing training expenses and shall remain available until expended. 
202.Authorization of appropriations relating to the clandestine laboratory trainingIn addition to any other funds authorized to be appropriated for fiscal year 2005 for the facilities and personnel used to operate the Clandestine Laboratory Training Facility of the Drug Enforcement Administration, located in Quantico, Virginia, there is authorized to be appropriated $10,000,000 for such purpose (but to include not more than 20 additional full-time positions) to provide training to law enforcement personnel of all the States, the District of Columbia, the Commonwealth of Puerto Rico, and the territories and possessions of the United States. 
203.Expansion of methamphetamine hot spots program to include personnel and equipment for enforcement, prosecution, and cleanupSection 1701(d) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(d)) is amended— 
(1)in paragraph (11) by striking and at the end; 
(2)in paragraph (12) by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(13)hire personnel and purchase equipment to assist in the enforcement and prosecution of methamphetamine offenses and the cleanup of methamphetamine-affected areas.. 
204.Special United States attorney’s program 
(a)In generalThe Attorney General shall allocate any amounts appropriated pursuant to the authorization under subsection (a) for the hiring and training of special assistant United States attorneys. 
(b)Use of fundsThe funds allocated under subsection (a) shall be used to— 
(1)train local prosecutors in techniques used to prosecute methamphetamine cases, including the presentation of evidence related to the manufacture of methamphetamine; 
(2)train local prosecutors in Federal and State laws involving methamphetamine manufacture or distribution; 
(3)cross-designate local prosecutors as special assistant United States attorneys; and 
(4)hire additional local prosecutors who— 
(A)with the approval of the United States attorney, shall be cross-designated to prosecute both Federal and State methamphetamine cases; 
(B)shall be assigned a caseload that whether in State court or Federal court gives the highest priority to cases in which— 
(i)charges related to methamphetamine manufacture or distribution are submitted by law enforcement for consideration; and 
(ii)the defendant has been previously convicted for a crime related to methamphetamine manufacture or distribution. 
(c)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for fiscal years 2005 and 2006 to carry out the provisions of this section. 
IIIEducation, prevention, and treatment 
301.Grants for services for children of substance abusers 
(a)In GeneralSection 519 of the Public Health Service Act (42 U.S.C. 290bb–25), as transferred and inserted pursuant to subsection (b), is amended— 
(1)in subsection (b), by inserting after paragraph (8) the following: 
 
(9)Development of drug endangered children rapid response teams that will intervene on behalf of children exposed to methamphetamine as a result of residing or being present in a home-based clandestine drug laboratory.; and 
(2)in subsection (o)— 
(A)by striking For the purpose and inserting the following: 
 
(1)In generalFor the purpose; and 
(B)by adding at the end the following: 
 
(2)Drug endangered children rapid response teamsThere are authorized to be appropriated $1,000,000 for fiscal years 2005 and 2006 to carry out the provisions of subsection (b)(9).. 
(b)Technical amendments 
(1)In generalSection 3106 of Public Law 106–310 (114 Stat. 1175) is amended— 
(A)by striking 399D each place such terms appears and inserting 399A; and 
(B)in subsection (m)(3), by striking after section 518 and inserting after section 517.  
(2)Rule of constructionIn section 3106 of Public Law 106–310 as amended by paragraph (1), each reference to section 399A of the Public Health Service shall be considered to be a reference to such section 399A as redesignated by section 502(1) of such Public Law (114 Stat. 1115).  
302.Local grants for treatment of methamphetamine abuse and related conditionsSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.) is amended— 
(1)by redesignating the section 514 that relates to methamphetamine and appears after section 514A as section 514B; and 
(2)by inserting after section 514B (as so redesignated) the following section: 
 
514C.Local grants for treatment of methamphetamine abuse and related conditionsThe Secretary may make grants to political subdivisions of States and to nonprofit private entities for the purpose of providing treatment for methamphetamine abuse.. 
303.Methamphetamine precursor monitoring grants 
(a)Grants authorizedThe Attorney General, acting through the Bureau of Justice Assistance, may award grants to States to establish methamphetamine precursor monitoring programs. 
(b)PurposeThe purpose of the grant program established under this section is to— 
(1)prevent the sale of methamphetamine precursors, such as pseudoephedrine, to individuals in quantities so large that the only reasonable purpose of the purchase would be to manufacture methamphetamine; 
(2)educate businesses that legally sell methamphetamine precursors of the need to balance the legitimate need for lawful access to medication with the risk that those substances may be used to manufacture methamphetamine; and 
(3)recalibrate existing prescription drug monitoring programs designed to track the sale of controlled substances to also track the sale of pseudoephedrine in any amount greater than 6 grams. 
(c)Use of grant fundsGrant funds awarded to States under this section may be used to— 
(1)implement a methamphetamine precursor or prescription drug monitoring program, including hiring personnel and purchasing computer hardware and software designed to monitor methamphetamine precursor purchases; 
(2)expand existing methamphetamine precursor or prescription drug monitoring programs to accomplish the purposes described in subsection (b); 
(3)pay for training and technical assistance for law enforcement personnel and employees of businesses that lawfully sell substances, which may be used as methamphetamine precursors; 
(4)improve information sharing between adjacent States through enhanced connectivity; or 
(5)make grants to subdivisions of the State to implement methamphetamine precursor monitoring programs. 
(d)ApplicationAny State desiring a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Director may require. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General $1,000,000 for the fiscal years 2005 and 2006, to be used to carry out the provisions of this section. 
 
